                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JUAN JIMENEZ,

                      Plaintiff,                 Case No. 1:19-cv-00504-REB

 vs.                                             MEMORANDUM DECISION
                                                 AND ORDER
 SERGEANT MILLER,

                      Defendant.




       Pending before the Court in the prisoner civil rights action of Plaintiff Juan

Jimenez is Defendant Sergeant Miller’s Motion to Dismiss on grounds of failure to

exhaust administrative remedies. Dkt. 18. The motion is now fully briefed, with Plaintiff

having filed a “Motion Opposing Defendant’s Motion to Dismiss,” instead of a response,

and Defendant having responded to that Motion. Dkts. 23, 24. All named parties have

consented to the jurisdiction of a United States Magistrate Judge to enter final orders in

this case. See 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73; Dkt. 17.

       Having reviewed the parties’ briefing, the Court has determined that oral argument

is unnecessary and enters the following Order.




MEMORANDUM DECISION AND ORDER - 1
                                  REVIEW OF MOTION TO DISMISS

      1. Standard of Law

          Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”),1 prisoners are

required to exhaust all available prison administrative remedies before they can bring

their claims in a new or ongoing civil rights lawsuit challenging the conditions of their

confinement. 42 U.S.C. § 1997e(a); see Cano v. Taylor, 739 F.3d 1214, 1220-21 (9th Cir.

2014) (holding that a claim may be exhausted prior to filing suit or during suit, so long as

exhaustion was completed before the first time the prisoner sought to include the claim in

the suit). “Proper” exhaustion of administrative remedies is required, meaning that the

prisoner must comply “with [the prison’s] deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly

structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

“Courts may not engraft an unwritten ‘special circumstances’ exception” to excuse a

prisoner’s failure to follow prison policies governing administrative remedies “onto the

PLRA’s exhaustion requirement.” Ross v. Blake, 136 S. Ct. 1850, 1862 (2016). Rather,

the Supreme Court observed, “[t]he only limit to § 1997e(a)’s mandate is the one baked

into its text: An inmate need exhaust only such administrative remedies as are

‘available.’” Id.

          “There is no question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211


1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.

MEMORANDUM DECISION AND ORDER - 2
(2007). Proper exhaustion is required “even where it may appear futile.” Nunez v.

Duncan, 591 F.3d 1217, 1231 (9th Cir. 2010) (quoting Booth v. Churner, 532 U.S. 731,

741 (2001)). The exhaustion requirement supports the important policy concern that

prison officials should have “an opportunity to resolve disputes concerning the exercise

of their responsibilities before being haled into court.” Jones, 549 U.S. at 204. As the

PLRA intended, all motions addressing exhaustion of administrative remedies, including

“disputed factual questions relevant to exhaustion[,] should be decided at the very

beginning of the litigation.” Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en

banc).

         The defendant bears the ultimate burden of proving failure to exhaust. See Brown

v. Valoff, 422 F.3d 926, 936 (9th Cir. 2005). If the defendant initially shows that (1) an

available administrative remedy existed and (2) the prisoner failed to exhaust that

remedy, then the burden of production shifts to the plaintiff to bring forth evidence

“showing that there is something in his particular case that made the existing and

generally available administrative remedies effectively unavailable to him.” Albino, 747

F.3d at 1172. “[I]t is the prison’s requirements, and not the PLRA, that define the

boundaries of proper exhaustion.” Jones, 549 U.S. at 218.

         If a prisoner has failed to exhaust available administrative remedies, the

appropriate remedy is dismissal without prejudice. Wyatt v. Terhune, 315 F.3d 1108,

1120 (9th Cir. 2003), overruled in part on other grounds by Albino, 747 F. 3d 1162.




MEMORANDUM DECISION AND ORDER - 3
    2. Relevant Factual Allegations

          On or about December 12, 2018, Defendant Sergeant Miller allegedly placed

Plaintiff in danger by putting him in the same cell with an active gang member who had a

documented history of a grudge and an assault against Plaintiff. The gang member

assaulted Plaintiff, causing him mouth lacerations, shoulder damage, and psychological

and emotional injury.

          Plaintiff asserts federal civil rights and state law negligence claims in his lawsuit

filed on December 1, 2019 (mailbox rule). He seeks monetary damages and injunctive

relief.

          It is uncontested that the three-step IDOC grievance process is as follows:

                 First, the offender must seek an informal resolution of the
                 matter by completing an Offender Concern Form to be sent to
                 the Correctional Officer most capable of responding to and
                 resolving the issue. Barney Dec., at ¶ 5-6. Second, if informal
                 resolution cannot be accomplished, the offender must
                 complete a Grievance Form containing specific information,
                 including the nature of the complaint, date, place, and names
                 of the specific issue being grieved. Id., ¶ 7. The Grievance
                 Form is required to be filed within thirty (30) days of the
                 incident or problem that is the basis for the grievance. Id.
                 Notably, the offender must suggest a solution to the issue and
                 can only raise one specific issue per grievance. Lastly, if the
                 offender is not satisfied with the response to his Grievance
                 Form, he may file an appeal, but must do so within fourteen
                 (14) days of receiving the response. Id., ¶¶ 5-9.

                 The offender grievance process is exhausted only upon
                 completion of all three steps, i.e., (1) Offender Concern Form,
                 (2) Grievance Form, and (3) Grievance Appeal. Id., ¶ 11. An
                 offender who does not file a Grievance Form, files a
                 grievance outside the time limit, or fails to appeal the
                 response to such grievance, did not complete the IDOC
                 grievance process and thus has not exhausted his or her

MEMORANDUM DECISION AND ORDER - 4
              administrative remedies. Id. When a Grievance Form is
              incorrectly filled out, it is sent back to the Offender with
              instructions as to correcting the issue and filed as Returned
              Without Action (“RWA”). Barney Dec., ¶ 8. Moreover, all
              IDOC inmates are instructed and trained on the use of the
              three-step grievance process outlined above. Id., ¶ 16.

       In support of his Motion to Dismiss based on failure to exhaust administrative

remedies, Defendant Sergeant Miller alleges as follows:

              Plaintiff filed a grievance form on December 24, 2018, which
              was returned without action because it did not have a concern
              form attached to it. See Barney Declaration, Exhibit D.
              Because this grievance form did not satisfy the requirements
              of the IDOC grievance process, it did not “count” as a
              grievance. Id., ¶ 8.

              Additionally, Plaintiff filed a grievance form on January 7,
              2019 asserting that he was a former gang member and that
              staff had put him in a dangerous situation by housing him
              with an active gang member. Id., Exhibit E.

              Defendant provided an initial response to that grievance form,
              indicating that there was no evidence that Plaintiff was a
              former gang member and, in fact, evidence showed that he
              was actively engaged in gang violence, including at least two
              fights in the prior eighteen months. Id.

              Upon secondary review, David E. Dietz concurred with
              Defendant’s understanding of the facts.

              Plaintiff did not thereafter seek “Level 3” appellate review or
              appeal the grievance further. Id.

Dkt. 18-1, pp. 2-3.




MEMORANDUM DECISION AND ORDER - 5
        In response, Plaintiff asserts that he “did exhaust his remedies as presented to him”

and cites only to the January 7, 2019 grievance.1 Dkt. 23, p. 1. Prison officials responded

to that grievance, as set forth above. Dkt. 23, pp. 3-4. It is undisputed that the grievance

form shows that Plaintiff did not file an appeal, which would have been done on the same

form. Id., p. 4. Plaintiff does not assert that he filed an appeal.

    3. Discussion and Conclusion

        The issue before the Court is simple and straightforward. Plaintiff was required to

file a grievance appeal before bringing a lawsuit. He completed the first two steps in the

grievance process, but failed to complete the required third step. Accordingly, his

Complaint is subject to dismissal without prejudice. Unfortunately, because it is now too

late to file a new lawsuit because of the two-year statute of limitations, the dismissal is

the functional equivalent of a dismissal with prejudice.

                                                  ORDER

        IT IS ORDERED:

1. Plaintiff’s Motion to Compel Service (Dkt. 9) is DENIED as MOOT.

    Defendant Miller has responded to the Complaint by filing a pre-answer

    motion, which is permissible.

2. Defendant’s Motion to Dismiss (Dkt. 18) is GRANTED.

3. Plaintiff’s Motion Opposing Motion to Dismiss (Dkt. 23) is DENIED.



1
 There is a dispute whether Plaintiff submitted a tort claim to be able to pursue his supplemental
jurisdiction state law claims, but that fact is not relevant to the limited exhaustion issue presented here,
which governs the primary federal claims.

MEMORANDUM DECISION AND ORDER - 6
4. Plaintiff’s entire case is DISMISSED without prejudice for failure to properly

   exhaust administrative remedies before filing a civil complaint in federal court.


                                                 DATED: June 8, 2021




                                                 Honorable Ronald E. Bush
                                                 Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 7
